


Exhibit 10.21
 



Talecris
BIOTHERAPEUTICS


Amendment No. 4 to
Product Supply Agreement






This Amendment No. 4 (“Amendment”), effective as of November 17, 2009
(“Effective Date”), is entered into by and between Talecris Biotherapeutics,
Inc. (“Talecris”), with a business address of 79 T.W. Alexander Drive, 4101
Research Commons, P.O. Box 110526, Research Triangle Park, North Carolina 27709,
and Emergent Product Development Gaithersburg Inc. (“Emergent”), with a business
address of 300 Professional Drive, Gaithersburg, Maryland 20879.  For the
purposes of this Amendment, Emergent and Talecris shall each be deemed a “Party”
and together the “Parties”.


WHEREAS, the Parties entered into that certain Product Supply Agreement, dated
June 12, 2006 (as subsequently amended by the Parties, the “Original
Agreement”); and


WHEREAS, the “Commercial Term” of the Original Agreement (as defined therein) is
scheduled to begin on January 1, 2010 (pursuant to Section 10.01(b) thereof);
and


WHEREAS, the parties wish to amend the Original Agreement to delay the
commencement of the Commercial Term in order to allow the Parties to evaluate
and discuss potential paths forward in light of the approaching Commercial Term;


NOW THEREFORE, for good and valuable consideration, including the promises set
forth herein, the parties agree as follows:


1)  
Recitals; Capitalized Terms; Controlling Effect.  The foregoing recitals are
deemed to be true and accurate in all respects and are hereby incorporated into
this Amendment by reference.  Capitalized terms used herein shall have the same
meanings ascribed to them in the Original Agreement unless otherwise expressly
defined herein.  In the event of any conflict between the terms of the Original
Agreement and the terms of this Amendment, the terms of this Amendment shall
govern and control.  The Original Agreement and this Amendment are collectively
referred to hereinafter as the “Agreement”.



2)  
Amendment to Original Agreement.



a)  
Pre-Commercial Term: Section 10.1(a) (Pre-Commercial Term) of the Original
Agreement is hereby amended as follows: Delete all instances of “January 1,
2010” and replace them with “March 1, 2010”.



b)  
Commercial Term: Section 10.1(b) (Commercial Term) of the Original Agreement is
hereby amended as follows: Delete “January 1, 2010” and replace it with “March
1, 2010”.



3)  
Incorporation of Prior Agreements. The Agreement contains the entire
understanding of the Parties hereto with respect to the subject matter hereof,
and no prior or other written or oral agreement or undertaking pertaining to any
such matter shall be effective for any purpose.



4)  
Governing Law. This Amendment, and any and all matters arising directly or
indirectly herefrom shall be governed by and construed and enforced in
accordance with the laws of the United States and the internal laws of the state
of New York, without regard to conflict of law principles.




 
 
 
 



5)  
Interpretation; Full Force And Effect; Counterparts. The Amendment shall be
construed reasonably to carry out its intent without presumption against or in
favor of either Party. The Original Agreement shall remain in full force and
effect in accordance with its original terms and provisions, except as expressly
modified by the terms of this Amendment.  This Amendment may be executed by the
Parties hereto in one or more counterparts, all of which shall be valid and
binding on the party or parties executing them and all counterparts shall
constitute one and the same document for all purposes.  Each Party represents
and warrants that this Amendment has been duly authorized, executed and
delivered by or on behalf of such Party.





IN WITNESS WHEREOF, Emergent and Talecris have entered into this Amendment as of
the Effective Date.
 


 
Emergent Product Development
Gaithersburg Inc.
By:  /s/Kyle Keese
Name: Kyle Keese
Title: SVP Mfg Ops
Date: 12/3/09
Talecris Biotherapeutics, Inc.
By:          /s/ Mary J. Kuhn
Name:     Mary J Kuhn
Title:       EVP Operations
Date:       11/23/09
   



 







 
 
 
 
